DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a foldable housing configured to fold along a fold axis, wherein the second type of electronic device comprises a computer stylus, and wherein the second magnet is configured to align the computer stylus with the fold axis.
wherein the housing has a first recess configured to receive an elongated portion of the second type of electronic device and wherein the housing has a second recess configured to receive an elongated portion of the third type of electronic device.
wherein the housing comprises a foldable housing configured to fold along a fold axis and wherein the second coil overlaps the fold axis and is configured to transmit wireless power to the second wireless power receiving coil.”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Den Brink et al. (US 2015/0244176 hereinafter Brink)

Re Claim 1; Brink discloses an electronic item (114), comprising: 
a first wireless power circuit having a first wireless power coil (122), wherein the first wireless power circuit is configured to: operate in a first mode in which the first wireless power circuit uses the first wireless power coil to transmit wireless power signals to an external electronic device with wireless power receiving circuitry, and operate in a second mode in which the first wireless power circuit uses the first wireless power coil to receive wireless power signals from the external electronic device and produces corresponding direct-current power; (par 0112)  and 
a second wireless power circuit having a second wireless power coil (22) and an inverter (30), wherein the second 2wireless power circuit is configured to use the direct-current power to power the inverter in driving the second wireless power coil to transmit wireless power signals to an additional external electronic device (114, the direct power is generated from the battery to the DC/DC converter and to the inverter).

Re Claim 5; Brink discloses comprising a battery. (Fig. 1)

Claim(s) 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guccione et al. (US 2011/0260681)

Re Claim 8; Guccione discloses a device (22), comprising: a housing (the box covering the components within 22); 
wireless power transmitting circuitry having first (70a), second (70b), and third coils (70c not shown but implicit based on par 0036) in the housing; 
a first magnet (82a) configured to align a first wireless power receiving coil in a first type of electronic device with the first coil; (See Fig. 2 and par 33 for the magnet and par 0036 for the different devices.” These various components may function similarly or identically to the components with similar reference numerals described above to charge the device 34 and/or to provide a charging area for a different device.”  Par 0024 discloses the type of devices “In typical settings for charging small mobile devices, e.g., cell phones, smart phones, PDA's, music players, sound recorders, portable gaming consoles, wireless headsets, GPS devices, etc.,”)
a second magnet (82b) configured to align a second wireless power receiving coil in a second type of electronic device, different than the first type, with the second coil; (See Fig. 2 and par 33 for the magnet and par 0036 for the different devices.” These various components may function similarly or identically to the components with similar reference numerals described above to charge the device 34 and/or to provide a charging area for a different device.”  Par 0024 discloses the type of devices “In typical settings for charging small mobile devices, e.g., cell phones, smart phones, PDA's, music players, sound recorders, portable gaming consoles, wireless headsets, GPS devices, etc.,”) and 
a third magnet (82c not shown but implicit based on the paragraph) configured to align a third wireless power receiving coil in a third type of electronic device, different than the first and second types, with the third coil. (See Fig. 2 and par 33 for the magnet and par 0036 for the different devices.” These various components may function similarly or identically to the components with similar reference numerals described above to charge the device 34 and/or to provide a charging area for a different device.”  Par 0024 discloses the type of devices “In typical settings for charging small mobile devices, e.g., cell phones, smart phones, PDA's, music players, sound recorders, portable gaming consoles, wireless headsets, GPS devices, etc.,”)

Re Claim 10; Guccione discloses wherein the wireless power transmitting circuitry is configured to: transmit wireless power to the second type of electronic device using the second coil; and transmit wireless power to the third type of electronic device using the third coil. (See Fig. 2 and par 33 for the magnet and par 0036 for the different devices.” These various components may function similarly or identically to the components with similar reference numerals described above to charge the device 34 and/or to provide a charging area for a different device.”  Par 0024 discloses the type of devices “In typical settings for charging small mobile devices, e.g., cell phones, smart phones, PDA's, music players, sound recorders, portable gaming consoles, wireless headsets, GPS devices, etc.,”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brink in view of Guccione et al. (US 2011/0260681).

Re Claim 2; Brink disclosure has been discussed above. Brink does not disclose further comprising: a magnet configured to align the additional external electronic device electronic equipment to the second wireless power coil.
However, Guccione discloses a magnet configured to align the additional external electronic device electronic equipment to the second wireless power coil. (Par 0033)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used a magnet to align the transmitter and the receiver in order to easily transfer the power since the transmitter and the receiver are aligned. 

Re Claim 3; Brink disclosure has been discussed above.  further comprising a third wireless power circuit having a third wireless power coil and an additional inverter, wherein the third wireless power circuit is configured to use the direct-current power to power the additional inverter in driving the third wireless power coil to transmit in transmitting wireless power signals to another external electronic device that is different than the external electronic device and the additional external electronic device with the third wireless power coil.
However, Guccione discloses a third wireless power circuit having a third wireless power coil and an additional inverter, wherein the third wireless power circuit is configured to use the direct-current power to power the additional inverter in driving the third wireless power coil to transmit in transmitting wireless power signals to another external electronic device that is different. (In yet another example, additional transmitters 28 and associated components may be added to the charger 22 to provide additional charging areas for other devices 34. Par 0036)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have added additional transmitter circuit to the device of Brink in order to provide power to additional load/receiver when needed. 

Re Claim 4; Guccione discloses further comprising a converter (66a) configured to receive wired power from an external source (60), wherein the first wireless power circuit is configured to transmit the wired power from the external source to the external electronic device using the first wireless power coil in the first mode. (Fig. 2)

Re Claim 6; Guccione discloses an electronic item housing without a battery, wherein the first and second wireless power circuits are housed in the electronic item housing without the battery. (Par 0023)

Re Claim 7; Guccione discloses further comprising a first magnet (82a) configured to align a coil in the external electronic device with the first wireless power coil and a second magnet (82b) configured to align a coil in the additional another external electronic device with the second wireless power coil. (Fig. 2)

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guccione et al. (US 2011/0260681) in view of Brink 

Re Claim 11; Guccione discloses wherein: the wireless power transmitting circuitry is configured to transmit wireless power to the first type of electronic device using the first coil in a first mode of operation; (see the rejection above)
 Guccione does not disclose further comprising a rectifier, and the rectifier is configured to use the first coil to receive wireless power from the first type of electronic device in a second mode of operation. (Par 0112)
However, Brink discloses a rectifier (124), and the rectifier is configured to use the first coil to receive wireless power from the first type of electronic device in a second mode of operation.
Therefore, it would have been obvious to one to one of the ordinary skilled in the art before the effective filing of the invention to have replaced the inverter of Guccione with the sync rectifier/inverter of Brink motivated by the desire to receive power from the receiver in order to charge the battery of the transmitter so that the transmitter is used to charge another receiver when needed. 

Re Claim 12; Brink discloses wherein the first type of electronic device comprises a cellular telephone (par 0055) and wherein the rectifier is configured to receive the wireless power from the cellular telephone in the second mode. (Par 0112)

Claims 9, 13-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Guccione et al. (US 2011/0260681) in view of Lee et al. (US 2021/0116962).
 
Re Claim 9; Guccione discloses a housing as discussed above.
Guccione does not disclose wherein the housing comprises a foldable housing configured to fold along a fold axis, wherein the second electronic device comprises a computer stylus, and wherein the second magnet is configured to align the computer stylus with the fold axis.
However, Lee discloses a foldable housing (240) configured to fold along a fold axis, wherein the second electronic device comprises a computer stylus (300), and wherein the second magnet (225) is configured to align the computer stylus with the fold axis. (Fig. 11, 13).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have a folding housing in order to reduce the form factor of the transmitter so that the transmitter is portable to transport.

Re Claim 13; Guccione discloses a housing as discussed above.
Guccione does not disclose wherein the housing has a first recess configured to receive an elongated portion of the second electronic device and wherein the housing has a second recess configured to receive an elongated portion of the third electronic device.
However, Lee discloses wherein the housing has a first recess (2341) configured to receive an elongated portion of the second electronic device (300) and wherein the housing has a second recess (2241) configured to receive an elongated portion of the third electronic device. (Fig. 6b). 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have a folding housing in order to reduce the form factor of the transmitter so that the transmitter is portable to transport.

Re Claim 14; Guccione discloses wherein the second coil comprises a solenoid and wherein the third coil comprises a solenoid. (Fig. 2, coils are solenoid)

Re Claim 15; Guccione discloses a housing as discussed above.
Guccione does not disclose wherein the housing comprises a foldable housing configured to fold along a fold axis and wherein the second coil overlaps the fold axis and is configured to transmit wireless power to the second wireless power receiving coil.
However, Lee discloses a foldable housing configured to fold along a fold axis and wherein the second coil overlaps the fold axis and is configured to transmit wireless power to the second wireless power receiving coil. (Fig. 10b)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have a folding housing in order to reduce the form factor of the transmitter so that the transmitter is portable to transport.

Re Claim 16; Guccione discloses a device (22), comprising: a housing (22) comprising a port (the side coupled to the power supply 60) in the housing configured to couple to a removable cable carrying wired power; (Fig. 2)
a first wireless power coil (70a) in the housing;
a first inverter (66a) coupled to the first wireless power coil and configured to transmit wireless power to a first electronic device (24) using the first wireless power coil; (Fig. 2)
a second wireless power coil (70a) in the housing; and a second inverter (66b) coupled to the second wireless power coil and configured to transmit wireless power to a second electronic
device using the second wireless power coil. (the second electronic device is not shown however par 26 discloses that the second transmitter is used to power a second device.).
Guccione does not disclose first and second portions that fold relative to each other along a fold axis;
However, Lee discloses a housing (240) for wireless power transfer where first (262) and second portions (261) that fold relative to each other along a fold axis ;( Fig. 4) and the second wireless power coil (226) in the housing that is aligned with the fold axis. (261 and/or 262) (Fig. 4)
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have a folding housing in order to reduce the form factor of the transmitter so that the transmitter is portable to transport.

Re Claim 18; Guccione discloses further comprising: a third wireless power coil at an edge of the housing; and a third inverter coupled to the third wireless power coil and configured to transmit wireless power to a third electronic device using the third wireless power coil. (Par 0036 additional transmitters 28 and associated components may be added to the charger 22 to provide additional charging areas for other devices 34.)

Re Claim 19; Guccione discloses wherein the third electronic device comprises an ear bud, the device further comprising a magnet in the housing that is configured to align the earbud with the third wireless power coil, wherein the third inverter is configured to transmit wireless power to the ear bud using the third wireless power coil. (Par 0036 additional transmitters 28 and associated components may be added to the charger 22 to provide additional charging areas for other devices 34 and also see Par. 0020 The chargers and charging systems disclosed herein can wirelessly charge cell phones, smart phones, music players, sound recorders, cameras, GPS and other navigation units, wireless headsets, PDA's, etc. across any manufacturer brand, e.g., Motorola, Nokia, Apple, RIM, Sony, etc.)

Re Claim 20; Guccione discloses wherein: the first electronic device is a cellular telephone; the first inverter is configured to transmit wireless power to the cellular telephone using the first wireless power coil; the second electronic device is a device and the second inverter is configured to transmit wireless power to the wristwatch using the second wireless power coil. (Par 0036 additional transmitters 28 and associated components may be added to the charger 22 to provide additional charging areas for other devices 34 and also see Par. 0020 The chargers and charging systems disclosed herein can wirelessly charge cell phones, smart phones, music players, sound recorders, cameras, GPS and other navigation units, wireless headsets, PDA's, etc. across any manufacturer brand, e.g., Motorola, Nokia, Apple, RIM, Sony, etc.)
Guccione does not disclose that the second load is a wristwatch.
However, wristwatch with wireless capabilities were known and it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have used the second transmitter to provide power to a wristwatch in order to charge the watch since wrist watches are known to be a load.

Re Claim 22; Guccione discloses wherein the second electronic device is a load, wherein the second inverter is configured to transmit wireless power to the load using the second wireless power coil in a first mode of operation, and wherein the second inverter is further configured to transmit wireless power to an earbuds battery case using the second wireless power coil in a second mode of operation.(Par. 0026; the coil 70 to charge more or more devices and Par. 0020 The chargers and charging systems disclosed herein can wirelessly charge cell phones, smart phones, music players, sound recorders, cameras, GPS and other navigation units, wireless headsets, PDA's, etc. across any manufacturer brand, e.g., Motorola, Nokia, Apple, RIM, Sony, etc.)
Guccione does not disclose that the second load is a wristwatch.
However, wristwatch with wireless capabilities were known and it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have used the second transmitter to provide power to a wristwatch in order to charge the watch since wrist watches are known to be a load.
For instance see Onishi (US 2018/0123646. Par 0119)

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guccione et al. (US 2011/0260681) in vie w of Lee et al. (US 2021/0116962) and further in view of Jacobs et al. (US 20130249481)

Re Claim 21; Guccione discloses further comprising a rectifier (66) coupled to the first wireless power coil (70a) and configured to receive wireless power from the first wireless power coil Guccione does not disclose wireless power signals are being transmitted by the first electronic device.
However, Jacobs discloses an analogous art where the transmitter operate in a second mode in which the first wireless power circuit uses the first wireless power coil to receive wireless power signals from the external electronic device and produces corresponding direct- current power to charge a battery; (Fig. 8 and also see par 0052-0053)
Therefore based on the structure shown by Guccione with its additional benefit of the inbuilt battery charging system it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the first wireless power circuit as a transceiver to receive power from a load and store that power in the battery 30 so that when the power source 60 is unavailable, power is wirelessly received from the load to charge the battery as shown by Jacobs in order to power the load when needed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
06/29/2022Primary Examiner, Art Unit 2836